Citation Nr: 0117966	
Decision Date: 07/09/01    Archive Date: 07/16/01	

DOCKET NO.  00-22 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

During the veteran's personal hearing, held in February 2001, 
he indicated that he was receiving ongoing treatment at the 
VA outpatient clinic in Orlando, Florida for his PTSD.  He 
indicated that his most recent treatment had been that month.  
The record reflects that the most recent records obtained 
from that facility are dated in June 2000.  

The veteran has also indicated that he is in receipt of 
Social Security disability benefits as a result of PTSD.  The 
record does not indicate that an attempt has been made to 
obtain records from the Social Security Administration 
relating to any determination it has made concerning the 
veteran's disability.  

The veteran has indicated that during his service in Vietnam, 
while assigned to the 459th Signal Corps, a communication 
site was blown up, killing individuals who were present at 
that site.  The veteran has indicated that this was one of 
the stressors he experienced while in Vietnam.  The record 
reflects that he was assigned to the 459th Signal Corps from 
August 1, 1968, until he left Vietnam on November 28, 1968.  
The record does not indicate that an attempt has been made to 
verify this reported event.  

VA treatment records reflect that the veteran has been 
diagnosed with PTSD.  The report of a July 1996 VA 
psychiatric examination does not indicate that the veteran 
was diagnosed with PTSD.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law eliminates the concept of a 
well-grounded claim and is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should contact the veteran and 
his representative and request that they 
provide a description of all stressors 
the veteran experienced during his 
service in Vietnam, including a 
description of the circumstances 
surrounding the blowing up of the 
communication site while the veteran was 
assigned to the 459th Signal Battalion.  
The veteran should be advised that 
service personnel records reflect that he 
was assigned to the 459th Signal 
Battalion from August 1, 1968, to 
November 28, 1968.  He should be 
requested to supply, as specifically as 
possible, the date the communication site 
was blown up.  All information provided 
should include dates, places, detailed 
descriptions, units of service, duty 
assignments, as well as the names, ranks, 
units of assignments and any other 
identifying information concerning any 
other individuals involved in any claimed 
stressful event.

3.  The RO should contact the Social 
Security Administration and request 
copies of all records regarding any 
determination it has made as to whether 
the veteran is disabled, including both 
administrative and medical records.  

4.  The RO should contact the VA 
outpatient clinic in Orlando, Florida, 
and request copies of all records 
relating to treatment of the veteran for 
PTSD from June 2000 until the present.  

5.  The RO should review the file and 
prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  Any 
information obtained should be associated 
with the claims file.

6.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or inservice stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.  

7.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
by a board certified specialist, if 
available, to determine the existence and 
etiology of any currently manifested 
PTSD.  All indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  In determining whether the 
veteran has PTSD due to an inservice 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion, or 
whether the currently manifested PTSD is 
related to nonservice events.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.  

8.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD.

9.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


